Stevens, J.
(dissenting). I concur in the foregoing opinion of the majority, except in so far as it is therein held that the paternity of plaintiff was adjudicated during the lifetime of Martin Erickson by the judgment entered against him upon the stipulation in a bastardy proceeding. The opinion of the majority clearly and emphatically recognizes that Martin Erickson did not, in the stipulation referred to, which was signed by him and by Helen J ohnson and approved by the county attorney, admit the paternity of- plaintiff; and that a money judgment, entered without other proof than the stipulation, would not operate as an adjudication of such paternity. This is true because the statute establishes a right of inheritance when the paternity is proven during the lifetime of the putative father. To supply the missing link, resort is had by the majority to the theory of hypothetical concession of guilt, and implied oral consent to judgment necessarily amounting to a confession of guilt. By reference to the stipulation and the judgment record, both of which are copied in full in the majority opinion, it will be observed that the judgment entered was based upon and was in pur*1400suance of the stipulation signed by the parties. It is a matter of common knowledge that courts never éxact proof in aid of a stipulation sufficient in itself for judgment, signed by parties capable of contracting. Any inference .from the record or implication of oral consent to judgment, or of hypothetical concessions of guilt, is, in my judgment, in defiance of the plain language both of the stipulation and the judgment entry. The adjudication of a judgment based upon a stipulation is no broader than the stipulation, and adds nothing thereto. As appears therein, the majority find that the stipulation is not sufficient, under Section 3385 of the Code, to establish recognition in writing, and necessarily that a judgment based solely thereon would not adjudicate the question of paternity.
In one sentence of the opinion, emphasis is given to the statute which authorizes a judgment for the support of the bastard child, only upon a finding of g*uilt; and in another it is implied that reservations in a stipulation for a money judgment might be recognized, and that a judgment under such circumstances would not necessarily be conclusive against the defendant. If the stipulation in question is, in itself, insufficient to meet the requirement in the statute of an admission in writing, then it is immaterial that it is without reservations or restrictions. This, however, the majority, by resorting to hypothetical concessions, implied oral consent, and_ admissions, or the introduction of proof other than the stipulation, fully recognize. If the record discloses anything, it is that Martin Erickson never, at any time or place, or under any circumstances, or to any person, admitted that he was the 'father of plaintiff; but that, on the contrary, he always denied the charges against him, except -upon the one occasion referred to in the majority opinion, when he remained silent.
Further, it appears conclusively from the evidence that Erickson agreed to pay $300 in installments, and that a judgment might be entered against him upon the condition that no further claim would be made against him by the state or by Helen Johnson. The amount agreed upon does not purport to have been intended for the support of the bastard child, nor does the stipulation or judgment so recite or provide. Manifestly, the defendant in that proceeding sought to buy his peace, and *1401escape further annoyance and disgrace that must result from the further pursuit by Helen Johnson. Compromises are favored, and justly so. Under the holding of the majority, a defendant in a bastardy proceeding is deprived absolutely of the right to compromise or make settlement and buy his peace and have the matter concluded by a judgment, without being conclusively charged with the paternity of the alleged illegitimate child.
The record, taken as a whole, in my opinion, conclusively shows that Erickson sought only to escape the further annoyance and pursuit by Helen Johnson, and that nothing was further from his intention than to admit the paternity of the child, or to consent to the entry of a judgment having that effect. A. C. Larson, who was at the time county attorney of Allamakee County, testified regarding the settlement and a conversation had by him with Erickson after the case had been called for trial, and immediately before the stipulation was filed, as follows :
“I have lived in Waukon since 1891. I was county treasurer in 1896. I knew Martin Erickson at the time the bastardy proceeding was called in court against him, about September, 1896, and saw him here then. I remember the time he made a stipulation of settlement in this case, and talked to him about the case, just before the stipulation was made. Q. What did he say to you, and what did you say to him ? A. Well, I plead with him to make a settlement. He said they wanted $500. I think it was $500, — he considered it a large sum of money. He said he was not guilty, and did not like to pay it. I plead with him to pay it, and not allow it to go on. Q. What did he say to you after that ? A. After I plead with him for a while, he concluded to make a settlement. Q. You may state whether or not there was any talk to the effect about it being cheaper to settle than to fight the case. A. Yes, that is what I plead with him. I said, ‘It is cheaper to settle, and not so much of a disgrace.’ I said: ‘If they got you oír the stand with that crippled girl up there you would wish you had paid $1,000 rather than to go up there and be ridiculed like you will be.’ Q. But did Martin Erickson ever admit to you that he was the father of the child? A. No, sir. Q. What did he say about that? A. Well, he plead innocence. ’ ’
*1402I see no reason wby full faith and credit should not be given to the judgment record; and if this is done, the conclusion must be that no proof of any kind was introduced, but that judgment was entered solely upon the stipulation which is copied into and made a part of the judgment entry. There is no room in this case for the theory of hypothetical concessions, implied oral consent, or admission of guilt, or that proof other than the stipulation was introduced. In my opinion, the judgment should be held to have settled only what was involved in the stipulation: namely, the payment of $300 in compromise, and to escape further annoyance, disgrace, and pursuit on the part of Helen J ohnson.
Of course, I do not want to be understood as expressing an opinion as to whether Martin Erickson was, in fact, the father of plaintiff. That question is not involved.
The court, in McKellar v. Harkins, 183 Iowa 1030, went no further than to hold that a judgment in a bastardy proceeding, entered upon the verdict of a jury finding that the defendant was the father of the illegitimate child, was such an adjudication as is contemplated by the statute. This case affords no support to the conclusion of the majority.
I would reverse. I am authorized to say that Mr. Justice Salinger joins in this dissent.